—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered December 3, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The trial court properly found the officer’s testimony concerning his experience in buy-and-bust operations, the objectives of the tactical narcotics team, and definition of such terms as "hand-to-hand”, "stash man”, "money man”, "ghost” and "prerecorded buy money” to be more probative than prejudicial, since it served to educate the jury regarding the officers’ roles in the operation arid to explain why defendant was not in possession of prerecorded buy money or drugs when arrested (compare, People v Kelsey, 194 AD2d 248, 252-253, with People v Alfonso, 194 AD2d 358). Moreover, the potential for prejudice was minimized by the court’s limiting instruction. Concur— Murphy,. P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.